UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1629



LUCY JENKAA BADOH,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General; U.S. IMMIGRA-
TION & NATURALIZATION SERVICE,

                                                         Respondents.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A76-903-217)


Submitted:   October 17, 2001             Decided:   October 31, 2001


Before NIEMEYER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bokwe G. Mofor, IMMIGRATION ASSISTANCE CENTER, INC., Silver Spring,
Maryland, for Petitioner.    Stuart E. Schiffer, Acting Assistant
Attorney General, Carl H. McIntyre, Jr., Senior Litigation Counsel,
John L. Davis, Office of Immigration Litigation, Civil Division,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lucy Jenkaa Badoh, a native and citizen of Cameroon, appeals

the Board of Immigration Appeals (Board) decision denying her

motion to reconsider its ruling dismissing her appeal as untimely.

The immigration judge ordered Badoh removed from the United States

to Cameroon and denied her application for asylum and for relief

under the Convention Against Torture.   Badoh’s notice of appeal to

the Board was untimely filed, and the Board dismissed the appeal as

untimely.     Badoh moved to reconsider the Board’s decision; the

Board denied the motion.   Badoh appeals.

     This court reviews the ruling on a motion to reopen or recon-

sider for abuse of discretion.    Stewart v. INS, 181 F.2d 587, 595

(4th Cir. 1999); see 8 C.F.R. § 3.2(a) (2001). Nothing Badoh argues

convinces us that the Board abused its discretion in denying her

motion. Therefore, we affirm the Board’s ruling. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           AFFIRMED




                                  2